IN RE: Taylor, Mickey;-Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Tangipahoa 21st Judicial District Court Div. “B” Number 80-300; to the Court of Appeal, First Circuit
Writ granted in part; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects, the application is denied.
MARCUS, J. not on panel.